Citation Nr: 0625133	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for bilateral 
knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for direct service connection for right 
shoulder disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection on a secondary basis 
for bilateral knee disability.

6.  Entitlement to service connection on a secondary basis 
for right shoulder disability.

7.  Entitlement to service connection, to include on a 
secondary basis, for left shoulder disability.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection, to include on a 
secondary basis, for a sleep disorder.

10.  Entitlement to service connection, to include on a 
secondary basis, for hypertension.

11.  Entitlement to service connection for left eye 
disability.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had military service from January 1977 to 
December 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An unappealed July 2001 rating decision denied entitlement to 
service connection on a direct basis for right shoulder 
disability and for bilateral knee disability.  The Board 
notes in passing that while the July 2001 rating decision 
mistakenly listed the right shoulder issue as service 
connection for bilateral hearing loss, the rating decision in 
fact denied service connection for the right shoulder 
disability (and not hearing loss).  Service connection for 
right shoulder, right knee or left knee disabilities on a 
secondary basis has not been denied in any final VA decision.  
Consequently, although the RO developed the right shoulder 
and bilateral knee issues without regard to the finality of 
the July 2001 rating decision, the Board has re-characterized 
the issues on appeal to reflect that new and material 
evidence is first required to reopen the claims for service 
connection on a direct basis for right shoulder disability 
and for bilateral knee disability.

In June 2004, the Board reopened and remanded the claim for 
service connection for bilateral hearing loss, and remanded 
the other issues for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the June 2004 remand, the Board requested, in part, that 
the RO contact the National Personnel Records Center (NPRC) 
and request that NPRC provide verification of all dates of 
service for the veteran (including dates of active duty for 
training and inactive duty training), and also search its 
records for any additional service medical records for the 
veteran.  The Board also requested that the RO contact the 
Army National Guard of South Carolina directly and attempt to 
obtain any service medical and personnel records for the 
veteran maintained by that organization, to include the 
December 1999 recommendation of the State Medical Duty Review 
Board.

After review, the Board observes that all of the above 
actions have not been accomplished.  Although the RO 
contacted the Army National Guard of South Carolina and 
obtained some of the veteran's service medical and personnel 
records, the record does not reflect that the RO contacted 
the NPRC.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the June 2004 Board remand.

With respect to the claim for service connection for 
bilateral hearing loss, the May 2006 supplemental statement 
of the case (SSOC) reflects that the veteran failed to report 
to a scheduled VA audio examination.  However, a March 2006 
printout of VA examinations indicates that the veteran 
reported to the examination.  Thus, the RO should confirm 
whether the veteran did in fact report to the audio 
examination and, if so, obtain a copy of the report.  

Lastly, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2005).  During 
the pendency of this appeal, the Court held that VA must 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

In this case, while the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.156 relevant to new and material 
claims, the RO did not describe what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the RO's 
initial denials (i.e., evidence of a relationship between his 
low back disability and service, evidence of a current right 
shoulder disability and a relationship between the disability 
and service, and evidence of a relationship between his knee 
disabilities and service).  Thus, on remand, the RO should 
issue the veteran a corrective VCAA notice that contains a 
description of evidence that is considered "material" 
towards reopening the claims for service connection for low 
back, right shoulder, and bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the new and material 
claims, the RO should send the veteran a 
corrective VCCA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes a description of the evidence 
needed to substantiate the claims for 
service connection for low back, right 
shoulder, and bilateral knee disabilities 
based on new and material evidence by 
informing him of the element(s) required 
to establish service connection that were 
found insufficient in the July 2001 denial 
(i.e., evidence of a relationship between 
his low back disability and service, 
evidence of a current right shoulder 
disability and a relationship between the 
disability and service, and evidence of a 
relationship between his knee disabilities 
and service), as outlined by the Court in 
Kent, supra.

2.  The RO should contact the NPRC and 
request verification of all dates of 
service for the veteran (including dates 
of active duty training and inactive duty 
training) and a search of its records for 
any additional service medical records for 
the veteran.  The RO is reminded that 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative.  

3.  The RO should confirm whether the 
veteran reported to the VA audio 
examination as reflected in the March 2006 
printout and, if so, obtain a copy of the 
report.  The RO is again reminded that 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative.  

4.  After the foregoing, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



